Citation Nr: 0937448	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, I.K.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied service connection 
for bilateral hearing loss and tinnitus. 

The Veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2008).  Nevertheless, in 
Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, even 
though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  In addition, the threshold for normal hearing is 
from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

Service treatment records indicate the Veteran's hearing 
became worse particularly with respect to the left ear, 
during service.  On the Veteran's Officer Candidate School 
examination in June 1970, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
NR
0
LEFT
5
5
10
NR
0



On the Veteran's December 1972 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
20
0
10
5
25

VA treatment records also include an audiological evaluation, 
dated September 2002.  Puretone thresholds via air 
conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
40
LEFT
0
10
10
30
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

The Veteran also submitted private treatment records dated 
February 2007 which reflect a diagnosis of bilateral 
sensorineural hearing loss.  VA treatment records dated May 
2007 show additional treatment for hearing loss, as well as a 
diagnosis of tinnitus.

The Veteran has a current diagnosis of hearing loss and 
tinnitus.  Moreover, service treatment records indicate that 
the Veteran's hearing changed and in fact, appeared to worsen 
with respect to the left ear, during service.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  In light of the "low 
threshold" as announced in McLendon, the Board finds that 
remand for a VA examination is necessary to determine if the 
Veteran's hearing loss and tinnitus are etiologically related 
to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiological examination to 
determine if the Veteran has bilateral 
hearing loss and/or tinnitus due to noise 
exposure in service.  The audiologist 
should review the claims folder, to 
include findings from audiological 
examinations contained in service 
treatment records, prior to examination.  
The audiologist should state whether the 
Veteran's bilateral hearing loss and/or 
tinnitus was incurred in active service.  
The audiologist should provide reasons and 
bases for all opinions provided. 
 
2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




